Title: To Benjamin Franklin from Dumas, 17 April 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
Amsterdam 17 Avril 1780.
Je suis ici depuis Samedi, chez Mrs. De Neufville, qui me sachant accablé de chagrin à Lahaie, m’ont pressé de passer quelques jours chez eux pour le dissiper, s’il est possible. Si quelque chose est capable de produire cet effet, ce devra certainement être l’amitié de ces braves gens, qui viennent de me convaincre, non seulement que amicus certus in re incerta cernitur, mais aussi, qu’ils sont & seront toujours attachés aux Intérêts des Etats-unis. J’ose donc avancer hardiment, que cette maison mérite leur confiance, & peut & veut leur être très utile. On m’avoit fait accroire, & à notre Ami aussi, que la Lettre avoit été interceptée tout autrement que par Sir G——. On étoit parvenu, Si ce n’est à me faire croire, du moins à craindre que l’on ne parvînt à détacher de moi & Mrs. De N——& notre ami. Ma famille venoit de découvrir ce qui se passoit. Ses allarmes & la terreur m’avoit extorqué le 4e. une espece de palinodie dans une Lettre dont je me répentis d’abord, & que je révoquai énergiquement dans une autre Lettre peu d’heures après, & plus fortement encore le lendemain 5e. Notre Ami a entrepris depuis de me réconcilier avec ———. Il me rapporta Vendredi ce qui suit: “On avoit reçu ma Lettre du 5e.: on ne ressentiroit point les expressions par lesquelles j’avois offensé personnellement dans la Lettre interceptée; on ne l’enverroit point en France; mais on persistoit à exiger que je fisse à Sir G—— une réparation dans les formes.” J’ai dit à notre Ami que je ne le ferois jamais, parce que je ne pouvois parler contre ma conscience. Il a convenu que je ne devois pas le faire. Je lui ai demandé s’il avoit la moindre objection à ce que je le visse lui-même comme par le passé. Il m’a dit, qu’au contraire je lui ferois plaisir. Seulement, qu’il ne se mêleroit plus de ce qui se passoit entre ——— & moi. Je continuerai donc de vous rendre compte, Monsieur, & au Congrès, de ce qui se passe, de la part de notre ami: & si l’occasion se présente de faire plaisir à ——— je le ferai comme s’il m’honoroit de ses bonnes graces. Peut-être vaincrai-je par là son ressentiment: car quant à la réparation, je ne puis croire qu’il l’exige sérieusement, puisqu’il a dit à notre ami, qu’il désapprouvoit l’action qui lui a fait parvenir la Lettre.
Je finis, Monsieur, par vous apprendre, que Vendredi matin les Etats d’Hollande ont accepté unanimement les propositions de la Russie; que personne ne doute que L.H.P ne suivent cet exemple, & que les conférences avec le Plénipotentiaire Russe commenceront, selon toute apparence, incessamment pour les arrangemens à prendre. Je vous félicite de cela de tout mon coeur, Monsieur: car voilà un événement bien important pour l’Amérique. Vraisemblablement ceci nous amenera la paix. C’est le sentiment de notre ami. Je suis chargé de vous présenter les respects de notre ami & de Mrs. De Neufville. Vous connoissez, Monsieur, le respectueux attachement avec lequel je serai toute ma vie De Votre Exce. le très-humble & très obéissant serviteur
Dumas
Passy à son Exc. Mr. B. Franklin  
Addressed: à Son Excellence / Monsieur B. Franklin, Esqr. / Min. Plenipe. des Etats-unis / &c. / à Passy./.
Notation: Dumas. Amstm. April. 17. 80
